DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (4/3/21 Remarks: page 7, lines 8-13) with respect to the rejection of claims 1-2, 16, & 19 under 35 USC §102. Therefore, the rejection of claims 1-2, 16, & 19 under 35 USC §102has been withdrawn. The objection to claim 5 is obviated by the claim’s cancellation. However, upon further consideration, a new ground(s) of rejection is made in view of Ranjan (US 20180211099).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 16, & 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Medioni (US 9836853) in view of Ranjan (US 20180211099).

Claim 1: A method for adapting a pre-trained Convolutional Neural Network (CNN) (Medioni column 2, lines 18-21, convolutional neural network initialized with pre-trained weights) to a target video, comprising:
transforming a first feature map into a plurality of sub-feature maps, wherein the first feature map is generated by the pre-trained CNN according to a frame of the target video (Medioni column 3, lines 28-32, transform and generation of a set of feature maps);
convolving each of the sub-feature maps with one of a plurality of adaptive convolution kernels, respectively, to output a plurality of second feature maps with improved adaptability (Medioni column 3, lines 28-32, transform and generation of an additional set of feature maps); and
training, frame by frame, the adaptive convolution kernels (Medioni column 8, lines 13-18, training of neural network using video frames), wherein each of the adaptive convolution kernels is trained under a different loss criterion (see below). 
Medioni does not expressly disclose:
…wherein each of the adaptive convolution kernels is trained under a different loss criterion.
Ranjan discloses:
…wherein each of the adaptive convolution kernels is trained under a different loss criterion (Ranjan paragraph 0037, task-specific loss functions).
Medioni and Ranjan are combinable because they are from the field of neural network image processing.

The suggestion/motivation for doing so would have been to provide task-specific specialized network training, thereby improving the network function for those tasks (Ranjan paragraphs 0036-0037, task-specific loss functions).
Therefore, it would have been obvious to combine Medioni with Ranjan to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 to claims 2, 16, & 19:
Claim 2: The method of claim 1 (see above), wherein the transforming and the convolving are implemented in an adaptive CNN comprising:
a first convolution layer, linked to the pre-trained CNN and configured to transform the first feature map into the plurality of sub-feature maps (Medioni column 3, lines 28-32, transform and generation of a set of feature maps by a first layer); and
a second convolution layer, linked to the first convolution layer and configured to convolve each of the sub-feature maps with one of the adaptive convolution kernels (Medioni column 3, lines 28-32, transform and generation of an additional set of feature maps by a second layer), respectively.
Claim 16: A system for adapting a pre-trained CNN to a target video, comprising:
(Medioni column 6, lines 12-14, storage 12 couples to processor 11); and
a processor electrically coupled to the memory (Medioni column 6, lines 12-14, processor 11) to execute the method of claim 1 (see above).
Claim 19: A non-transitory computer readable storage medium for storing computer readable instructions executable by a processor (Medioni column 6, lines 12-14, storage 12 couples to processor 11) to perform the method of claim 1 (see above).
Allowable Subject Matter
Claims 3-4, 6-15, 17-18, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 3 (and dependent claim 4), the art of record does not teach or suggest the recited arrangement of training by forward feeding a sample feed, back-propagation, parameter grouping, and optimizing in conjunction with the recited convolutional neural network feature map generation and network training arrangement.
Re claim 6, the art of record does not teach or suggest the recited mask layer correlation reduction arrangement in 
Re claims 7 & 17 (and dependent claims 8-15, 18, & 20), the art of record does not teach or suggest the recited region of interest determination; forward feed of the region of interest through a convolutional neural network; first, second, and third location determination; and first, second, and third scale estimation in conjunction with the recited convolutional neural network feature map generation and network training arrangement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou discloses an example of neural network training.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663